 


















 

























 

























 



















 

















 




















 












































 





















 














































































 
































































 













































































 













































































 

























































 
































































 






















































































 




















































 






































































 
























































 





































































 



































































 















































































 























































 


























































 
























































 






































































 

















































































 












































































 































































 



































































































 






















































































 







































































 




























































 




























